NOTICE                    2022 IL App (4th) 210331-U                       FILED
This Order was filed under                                                         August 10, 2022
Supreme Court Rule 23 and is                 NO. 4-21-0331                          Carla Bender
not precedent except in the                                                     4th District Appellate
limited circumstances allowed        IN THE APPELLATE COURT                           Court, IL
under Rule 23(e)(1).
                                              OF ILLINOIS

                                          FOURTH DISTRICT


   THE PEOPLE OF THE STATE OF ILLINOIS,                         )   Appeal from the
              Plaintiff-Appellee,                               )   Circuit Court of
              v.                                                )   McLean County
   ISAIAH M. MILLER,                                            )   No. 16CF1168
              Defendant-Appellant.                              )
                                                                )   Honorable
                                                                )   William A. Yoder,
                                                                )   Judge Presiding.


                   JUSTICE CAVANAGH delivered the judgment of the court.
                   Presiding Justice Knecht and Justice Steigmann concurred in the judgment.

                                                ORDER
  ¶1      Held: Defendant’s postconviction claim under Brady v. Maryland, 373 U.S. 83 (1963), is
                frivolous and patently without merit because the supposedly impeaching prior
                statement the State failed to disclose before trial was consistent with the witness’s
                trial testimony and, thus, not impeaching.

  ¶2               In the McLean County circuit court, a jury found defendant, Isaiah M. Miller, guilty

  of two counts of home invasion (720 ILCS 5/19-6(a)(2), (3) (West 2016)). The court sentenced

  him to concurrent prison terms of 33 years and 10 years. After the judgment was affirmed on direct

  appeal (see People v. Miller, 2020 IL App (4th) 180052-U, ¶ 2), defendant petitioned for

  postconviction relief, alleging the State had violated Brady v. Maryland, 373 U.S. 83 (1963), by

  failing to disclose, before trial, an impeaching statement. The court summarily dismissed the

  petition as “frivolous or *** patently without merit” because, before the prior statement was

  revealed in the witness’s trial testimony, the prosecutor was unaware of the prior statement. 725
ILCS 5/122-2.1(a)(2) (West 2016). In our de novo review (see People v. Shipp, 2015 IL App (2d)

131309, ¶ 7), we affirm the summary dismissal, albeit on a different rationale (see People v.

Johnson, 208 Ill. 2d 118, 129 (2003)). Our reason for affirmance is that the prior statement the

State omitted to disclose before trial was not impeaching.

¶3                                       I. BACKGROUND

¶4              The evening of September 7, 2016, in Bloomington, Illinois, three black men, all

of them wearing masks, entered the home of Bob and Karen Altman, uninvited. One of the men

had a pistol.

¶5              At the time, because the pistol had a penlight crudely taped to it, Bob was unsure

the pistol was a real firearm. Deeming it unwise to find out, he put down a kitchen knife he had

picked up. When the holder of the pistol racked the slide and a cartridge fell onto the floor, Karen

had no doubt the pistol was a real firearm. The prosecutor asked her:

                        “Q. And what kind of gun was it?

                        A. It was like a semiautomatic, like what I have.

                        Q. Now, what other indications did you have that made you believe that that

                was a real gun?

                        A. Um, a bullet fell out of it on the floor in front of me.

                                                 ***

                        Q. *** What did the third person do with the gun in terms of after pointing

                it at you?

                        A. Pointed it at us. Um, I heard the cocking sound that the chamber makes

                when you pull back. I saw a bullet on the floor, and the laser sight was on my

                husband’s head.”




                                                 -2-
¶6              The intruders ordered the Altmans to lie down on the kitchen floor. Apparently Bob

was too slow at complying or too slow at putting down the knife. He received a blow to the head

with the butt of the pistol and a kick in the ribs.

¶7              While one of the intruders stood guard over the Altmans as they lay on the floor,

the remaining two ransacked the house. The three intruders left with some cash, jewelry, two

iPhones, Bob’s pistol, and his medical marijuana. Although the robbery was recorded on an in-

home surveillance system, the facial features of the intruders could not be made out behind the

masks. The police investigation stalled.

¶8              Then, on October 8, 2016, in Normal, Illinois, Mark Peterson was arrested for retail

theft. He offered to be a confidential source. He had some information: several months earlier,

when Peterson was confined in the McLean County jail, a fellow inmate, Kendrick Cooley, told

Peterson about a home invasion perpetrated in September or October 2016.

¶9              The Bloomington police agreed to use Peterson as a confidential source. He allowed

them to put a recording device in his cell phone. On October 10, 2016, a phone conversation

between Peterson and Cooley was recorded in which Cooley agreed to meet with Peterson the next

day and sell him some stolen cell phones.

¶ 10            On October 11, 2016, while wearing a wire, Peterson met with Cooley. They had a

conversation, in which Cooley explained he had stolen the phones in a home invasion that he had

committed with defendant and another man, whose name Cooley did not know. Apparently,

Peterson declined to buy the phones from Cooley.

¶ 11            Detective Jared Roth discovered that Cooley was trying to sell two iPhones on

Facebook. Roth tried to track the Altmans’ stolen iPhones. The phones pinged on a tower at Front

and Allin Streets in Bloomington. Cooley lived near that location, at 711 West Front Street. The




                                                  -3-
police obtained a warrant to search his residence. On October 12, 2016, the police executed the

warrant and found the Altmans’ iPhones in a garbage can outside Cooley’s residence. The police

arrested Cooley, who, pursuant to a plea agreement, testified in defendant’s trial.

¶ 12           Cooley’s plea agreement was to testify “completely” and “truthfully” in return for

15 years’ imprisonment. He testified he had been friends with defendant for about 10 years.

Defendant came up with the idea of robbing the Altmans at their residence. Cooley agreed to

participate. Defendant arrived at Cooley’s house in a car driven by a man whom Cooley did not

know. The three of them drove to the Altman house. Per defendant’s instructions, Cooley had

brought along a mask or a T-shirt to wrap around his face as a mask. Defendant was wearing a

mask and was carrying a gun.

¶ 13           The prosecutor asked Cooley:

                       “Q. How did you know it was a gun?

                       A. Well, I knew it after we were in the house because I had touched it. I had

               it in my possession.

                       Q. When did you first see the gun?

                       A. I first saw a gun after we entered into the house.

                       Q. Did the Defendant at any point show you the gun during the car ride over

               to the Altman[s]?

                       A. No, sir.

                                               ***

                       Q. Now, referring to the gun, you said you saw it the first time inside the

               Altman[s’] residence; is that correct?

                       A. Yes, sir.




                                                -4-
                        Q. And you also touched it?

                        A. Well, I mean I’ve, I’ve seen it before; but on that night, yeah, the first

               time I had seen it was at the Altmans.

                        Q. Okay. Well, let me go back then in terms of when was the first time you

               saw that actual gun?

                        A. Probably—”

Defense counsel interrupted with the objection that “[t]his [was] undisclosed testimony.” Until

that moment in the trial, defense counsel had not “heard anything about [Cooley’s] touching a

gun.”

¶ 14           The circuit court excused the jury from the courtroom. Outside the jury’s presence,

the prosecutor explained that he, too, had been taken by surprise. The prosecutor previously was

unaware that Cooley had touched the pistol that defendant used in the home invasion. That fact

was never mentioned in the police reports. Until then, it had been the prosecutor’s understanding

that Cooley had handled only the pistol stolen from the Altman residence. (Defendant gave that

pistol to a man named Jerry Watson.)

¶ 15           The circuit court asked the prosecutor what the purpose was in inquiring whether

Cooley had ever handled the pistol that defendant used in the home invasion. The prosecutor

answered, “Your Honor, that he is familiar with the handgun; that, that it is an actual real gun; that

he’s seen it before.”

¶ 16           The circuit court proposed that both the prosecutor and defense counsel question

Cooley outside the jury’s presence so they would know what he would say when the jury returned.

The court did not consider it unreasonable to expect trial counsel to think on their feet.




                                                -5-
¶ 17           Defense counsel, however, was unsatisfied with the circuit court’s proposed

remedy. He complained:

               “The only thing I’ve had from this witness that, in fact, he did not touch the gun,

               his final interview that is related to his proffer is that he did not touch the weapon

               at the home, did not possess the weapon that he claims my client brought. The only

               gun he ever touched in discovery is the gun they took from the Altman[s’] home.

               This is more than just a surprise to the State, Your Honor. And the State should

               have known the answer to this question. It[’]s an exceptionally important element

               to the case. I appreciate the Court’s instruction or option to cross at this point, but

               I think it goes beyond that.”

The circuit court believed, however, that preparatory questioning of Cooley outside the jury’s

presence would be sufficiently curative.

¶ 18           During this questioning outside the jury’s presence, Cooley explained that Roth had

asked him only if he saw the gun earlier that night on September 7, 2016. He never told Roth he

had seen the gun on previous occasions—that is, on occasions before the home invasion—because

Roth never asked him if he had ever seen the gun before. Cooley had seen the gun on five or six

previous occasions, including at his own residence when defendant came over for a visit. During

the home invasion, Cooley admitted, defendant handed the gun to him, but Cooley did not cock

the gun or pull the trigger. He believed the gun was real, a black 9-millimeter pistol with a laser

sight attached to the bottom of the barrel. This was the substance of Cooley’s testimony in the

recess.

¶ 19           When the jury returned to the courtroom, the prosecutor asked Cooley:




                                                -6-
                      “Q. Before we took a break, you informed us that the gun that you saw

               during the home invasion, that wasn’t the first time you saw that gun; is that correct?

                      A. That is correct, sir.

                      Q. Now, this is the first time you are telling either myself *** or anyone

               from the State’s Attorney[’]s Office; is that correct?

                      A. Yes, sir.

                      Q. You never also told this information to the police officers when they

               interviewed you; is that correct?

                      A. No, sir.

                      Q. Why not?

                      A. I was not asked the question, sir.

                      Q. Pertaining to when you saw the gun on prior occasions?

                      A. Yes, sir.

                      Q. So did the detectives and those who questioned you only ask you

               pertaining to that specific night on September 7th of 2016; is that correct?

                      A. Yes, sir.”

¶ 20           Cooley testified he first saw the pistol about six months before the home invasion.

Defendant brought it to Cooley’s house, to show it to him. Although Cooley’s “knowledge of guns

[was not] great,” he believed the pistol was a 9-millimeter. It had a laser “[o]n the bottom of the

barrel.” The pistol was small. He handled it for about 30 seconds and then gave it back to

defendant. In all, Cooley saw the pistol about four or five times before the home invasion.




                                                 -7-
¶ 21           Then, in his testimony, Cooley recounted the home invasion itself, during which he

saw defendant “pull[ ] back the *** thing” on the pistol and he “heard something hit the floor, but

[he could not] identify what [he] particularly heard hit the floor.”

¶ 22           On cross-examination, Cooley admitted that on October 12, 2016, in the first

interview, he told Roth, “ [‘]I had nothing to do with this. What are you talking about?[’] ” and

“[‘]It sounds like some other people got in trouble and threw me under the bus.[’] ” Then, when

Roth abruptly left the interview room, Cooley thought about his own child. It seemed to Cooley

he was in serious trouble and he could end up going to prison for 30 years. When Roth returned to

the interview room, Cooley’s “story changed dramatically,” as Cooley admitted on

cross-examination. This time, Cooley represented to Roth he was “simply a lookout” who “stayed

in the car.” That story likewise was false, for, in the preceding direct examination, the in-home

surveillance video was played and Cooley had identified himself and defendant in the video.

Eventually, Cooley was more forthcoming with the police about his participation in the home

invasion.

¶ 23           Cooley admitted that, in the first interview, he never told Roth about touching the

pistol that defendant had brought to the Altmans’ home. The reason, Cooley explained, was he

thought Roth was asking him about the Altmans’ pistol. During the home invasion, Cooley did not

touch the pistol stolen from the Altmans, although he touched the Altmans’ pistol afterward.

Defendant left the Altmans’ pistol at Cooley’s residence, and Cooley gave the pistol to Watson.

¶ 24           Defense counsel asked Cooley:

                       “Q. Okay. And then today you add that you touched the weapon. You had

               the weapon in the home invasion, correct?

                       A. No, not today. I added that previously.




                                                -8-
                       Q. You’re telling me you’ve told the State’s Attorney about this?

                       A. The detectives. I told the detectives that I touched the gun that was used

               during the home invasion.

                       Q. Okay. And that never—okay. So, you’re, you’re sure you have told the

               detective—Detective Roth I presume—that you touched the gun used in the home

               invasion?

                       A. One hundred percent positive.”

¶ 25           The State called Roth. On cross-examination, Roth testified he interviewed Cooley

three times: on October 12 and December 1, 2016, and June 13, 2017. Roth recounted the changing

stories that Cooley told in the first interview. In the first interview, the one on October 12, 2016,

Roth asked Cooley, “Did you ever have the gun in your possession, not necessarily at your home?”

and “his answer [was] no.”

¶ 26           Defense counsel asked Roth:

                       “Q. Okay. Now was there ever a third interview where he followed up and

               said, [‘]Oh, no, I had the gun in my possession in the home invasion[’]?

                       A. Yes.

                       Q. Was there? When was this?

                       A. There was an interview on December 1st, I believe, or early December,

               which would have been the second interview that I had with him. And then there

               was a third interview, I believe, on June 13th of 2017, somewhere in that area.

                                               ***

                       Q. Now your—okay. You wrote a police report about the interview on

               December 1st, correct?




                                                -9-
                      A. Correct.

                                               ***

                      Q. Anywhere in your report did you indicate that he said ‘I’ possessed the

              handgun during the home invasion?

                      A. I don’t believe so.

                                               ***

                      Q. Okay. So your testimony today is that you simply neglected to mention

              that Mr. Cooley possessed the handgun that day of the home invasion in the home

              invasion?

                      A. If I failed to mention that in the report, I apologize. I must have—it

              wasn’t on purpose. It must have been something I overlooked.

                                               ***

                      Q. ***

                      It is possible you are mistaken as to him telling you in that second interview

              that he held the gun in question, correct?

                      A. You’re talking about the gun that was brought?

                      Q. Yes.

                      A. It’s possible. I mean, the interview that I had with him, the recording of

              that interview, it fairly and accurately depicts what our conversation was.”

¶ 27          During a recess, when the jury was outside the courtroom, defense counsel

informed the circuit court that after Roth’s testimony, defense counsel watched the video of the

second interview of Cooley (the interview of December 1, 2016) and nowhere in that interview

did Cooley tell Roth he had possessed the gun brought to the home invasion.




                                               - 10 -
¶ 28           The State rested, and the defense recalled Karen Altman. She admitted that in her

recorded statement to the police, she said she had no idea whether the pistol wielded by the robbers

was real.

¶ 29                                      II. ANALYSIS

¶ 30           According to defendant, his petition for postconviction relief stated a claim under

Brady “where the State failed to disclose Kendrick Cooley’s statement to the police that he had

previously seen and possessed the alleged firearm which had been used in the home invasion.”

¶ 31           Under Brady and its progeny, a defendant has a due process right to receive all

evidence in the State’s possession that is “favorable to the [defendant] and material to guilt or

punishment,” including impeachment evidence. People v. Beaman, 229 Ill. 2d 56, 73-74 (2008).

To make out a claim under Brady, a defendant must show that “(1) the undisclosed evidence is

favorable to the [defendant] because it is either exculpatory or impeaching; (2) the evidence was

suppressed by the State either willfully or inadvertently; and (3) the [defendant] was prejudiced

because the evidence is material to guilt or punishment.” Id. “The prosecution’s Brady obligation

requires that the information subject to disclosure be turned over at such a time and in such a way

that it can be meaningfully used by the defense.” Examination of Witnesses § 2:6 (2d ed. 2021);

see also United States v. Burke, 571 F.3d 1048, 1054 (10th Cir. 2009).

¶ 32           Defendant identifies the “undisclosed evidence” as Cooley’s statement to Roth that,

before the home invasion, Cooley possessed or touched the pistol that defendant used in the home

invasion. Beaman, 229 Ill. 2d at 73-74. Defendant does not claim that this prior statement by

Cooley was “exculpatory” or, in other words, that the statement had any tendency to clear

defendant from guilt. Id. Rather, defendant claims that this prior statement was “impeaching.” Id.

¶ 33           The appellate court has described the concept of impeachment as follows:




                                               - 11 -
                “Impeachment *** occurs where a witness testifies in a certain way, and the

                opposing party seeks to discredit that testimony through the use of other evidence.

                Black’s Law Dictionary defines ‘impeach,’ in relevant part, as, ‘To discredit the

                veracity of (a witness),’ and ‘impeachment’ as, ‘The act of discrediting a witness,

                as by catching the witness in a lie or by demonstrating that the witness has been

                convicted of a criminal offense.’ [Citation.]” Obermeier v. Northwestern Memorial

                Hospital, 2019 IL App (1st) 170553, ¶ 115 (quoting Black’s Law Dictionary 755

                (7th ed. 1999)).

It is unclear how Cooley’s prior statement that he handled the pistol before the home invasion had

any tendency to discredit his testimony that he handled the pistol before the home invasion. Instead

of being impeaching material, this “prior consistent statement” tended to “bolster” Cooley’s

testimony. (Emphasis added.) See People v. Woods-Rivas, 2021 IL App (1st) 192186-U, ¶ 56

(explaining that, “[a]s a general matter, proof of a prior consistent statement made by a witness

is inadmissible hearsay when used to bolster a witness’s testimony”).

¶ 34            The impeaching material was in the first interview, in which Cooley either failed

to mention handling the pistol before the home invasion or denied doing so. The question of denial

is murky because Cooley testified he had understood Roth as asking about the Altmans’ gun, not

about defendant’s gun. Even in their own questioning of Cooley, the attorneys could be rather

vague in their references to “the gun.” If Cooley’s claimed misunderstanding were believed, the

defense still might have been able to argue impeachment by omission. See People v. Clay, 379 Ill.

App. 3d 470, 481 (2008) (explaining that, “[u]nder the rule for impeachment by omission, it is

permissible to use a witness’[s] prior silence to discredit his or her testimony if: (1) it is shown that

the witness had an opportunity to make a statement, and (2) under the circumstances, a person




                                                 - 12 -
normally would have made the statement” (internal quotation marks omitted)). In any event, our

point is that the impeachment would come from the first interview, which was disclosed. Sometime

after the first interview—it is unclear when—Cooley “added” to Roth that he handled the

9-millimeter pistol before defendant brought it to the home invasion, according to the testimonies

of Cooley and Roth. That subsequent statement was not disclosed before trial. Rather, it came out

during trial. But that subsequent statement, which matched Cooley’s trial testimony, was not

impeaching, and therefore its earlier nondisclosure did not violate Brady.

¶ 35           In sum, when Cooley supplemented his account by divulging to Roth that he

touched the pistol before the home invasion, he made a statement that, by comparison to his trial

testimony, was a prior consistent statement—and, therefore, not a statement that was impeaching.

Because the statement was not arguably impeaching, the delay in its disclosure was not arguably

a violation of Brady. See Beaman, 229 Ill. 2d at 73-74; People v. Hodges, 234 Ill. 2d 1, 11-12

(2009).

¶ 36           It follows that, contrary to defendant’s further claim, trial counsel did not render

ineffective assistance by omitting to move for a mistrial on Brady grounds. Nor did counsel on

direct appeal render ineffective assistance by omitting to raise a Brady claim (or a claim of

ineffective assistance premised on Brady). Refraining from raising an unmeritorious issue—in this

case, the Brady issue—is not ineffective assistance. See Strickland v. Washington, 466 U.S. 668,

687 (1984) (explaining that the first element of a claim of ineffective assistance is that “counsel

made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant

by the Sixth Amendment [(U.S. Const., amend. VI)]”); People v. Edwards, 195 Ill. 2d 142, 163-64

(2001); People v. Peco, 345 Ill. App. 3d 724, 735-36 (2004).

¶ 37                                   III. CONCLUSION




                                              - 13 -
¶ 38   For the foregoing reasons, we affirm the circuit court’s judgment.

¶ 39   Affirmed.




                                      - 14 -